KOZINSKI, Circuit Judge,
dissenting.
Since the Judicial Panel on Multidistrict Litigation (JPML) was created in 1968, it has transferred 92,562 cases for consolidated pretrial proceedings. Only 3,508 of these—less than four percent—have been sent back for trial in the district where the complaint was filed. Administrative Office of the United States Courts, Judicial Business of the United States Courts: 1995 Report of the Director 32. Yet the statute which authorizes the JPML to transfer cases for coordinated or consolidated pretrial proceedings commands that “[e]ach action so transferred shall be remanded by the [JPML] at or before the conclusion of such pretrial proceedings to the district from which it was transferred.... ” 28 U.S.C. § 1407(a). These numbers tell the story of a remarkable power grab by federal judges who have parlayed a narrow grant of authority to conduct consolidated discovery into a mechanism for systematically denying plaintiffs the right to trial in their forum of choice.
You don’t have to stare very long at the statutory language and drafting history to realize this is not at all what Congress had in mind when it passed 28 U.S.C. § 1407. The language itself is clear as sunlight: A case may be transferred in order to take advantage of consolidated or coordinated discovery with other cases having a common factual nucleus. Coordinated or consolidated pretrial proceedings are to be handled by the transferee court but, if the case is to be tried, it must go back from whence it came.
The legislative history—if such limpid prose needs elucidation—is perfectly consistent with the text. Congress made a deliberate choice to authorize transfer for pretrial purposes only: “[T]he bill provides for the transfer of venue of an action for the limited purpose of conducting coordinated pretrial proceedings.” H.Rep. No. 1130, 90th Cong., 2d Sess., reprinted in 1968 U.S.C.C.A.N. 1898, 1900. Congress thought about authorizing the JPML to transfer cases for all purposes but decided not to: “The bill does not, therefore, include the trial of cases in the consolidated proceedings.” Id. at 1901. Congress promised to return to the issue if it found the current grant of authority insufficient: “If ... future experience justifies extending [section 1407] to include consolidation and coordination for trial purposes as well, only minor amendments to the present language of the bill will be necessary.” Id. at 1902. Congress has never made those amendments.
Soon after the MDL process got underway, a peculiar thing started happening: Judges began to develop proprietary feelings toward the cases entrusted to them; they *1541began.using 28 U.S.C. § 1404(a), the venue transfer statute, to hold on to these cases for trial. Some judges worried that such transfers were not authorized: “I must recognize candidly,” wrote Judge Bownes, then of the District of New Hampshire, “that there is nothing in the language of 28 U.S.C. § 1407(a) or 1404(a) which directly allows, or even suggests, that the transferee judge has the power to transfer cases to his district, or any district, for purposes of trial.” In re Air Crash Disaster Near Hanover, New Hampshire, 342 F.Supp. 907, 909 (D.N.H.1971). Such scruples were cast aside after the Second Circuit’s opinion in Pfizer, Inc. v. Lord, 447 F.2d 122, 124-25 (2d Cir.1971), a case that proved unusually influential, perhaps because retired Associate Justice Tom Clark was a member of the two-judge panel that authored the opinion.
Since Pfizer, this practice (known as “self-transfer”) has become a routine aspect of the MDL process. The JPML has blessed self-transfer by its Rule 14(b), which provides that the Panel will not send a case back for trial if the district court handling pretrial matters transfers the case to itself, and by caselaw holding that the JPML will not even consider remanding so long as the district court is considering a self-transfer motion. See In re CBS Color Tube Patent Litig., 342 F.Supp. 1403, 1405 (J.P.M.L.1972) (“In view of the pendency of [a § 1404(a) ] motion, we expressly refrain from granting this motion for remand and interfering in matters within the discretion of the transferee judge.”).1
The majority thus has ample company in holding that a district judge to whom a ease has been sent for pretrial under section 1407(a) may latch onto it by ordering a section 1404(a) self-transfer. See maj. op. at 1532. Every court that has examined the issue since Pfizer has held or assumed that such authority exists.2 But a close look at this caselaw reveals a remarkable lack of critical attention to this issue, with almost every court relying on Pfizer as the sum and substance of its analysis.3 In fact, Pfizer, *1542with its one page of analysis, is the only court of appeals opinion that seriously addresses the issue; most merely refer to the practice on the way to tackling other questions.4 A lot of cases thus seem to sanction the practice, but not a single case after Pfizer has taken an independent look at the issue or dealt -with the difficult questions it raises.
While the federal courts have treated Pfizer as dispositive, commentators have been far more skeptical. With remarkable unanimity, they have questioned whether, and under what, circumstances, district judges to whom cases are entrusted for purposes of discovery may hold on to them for trial. See, e.g., 15 Charles A. Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure § 3866, at 619 (2d ed. 1986) (“More questionable is the practice of the Section 1407 judge transferring the cases to himself for all purposes under Section 1404(a) of Title 28 ... thereby giving the transferee court the ability to conduct the trial.”); Robert H. Trangsrud, Joinder. Alternatives in Mass Tort Litigation, 70 Cornell L.Rev. 779, 809 (1985) (“[I]t seems clear that the lower federal courts have done by judicial fiat what Congress refused to do by statute in 1969: amend section 1407 to allow transfers for trial.”); Ross D. Cooper, The Korean Air Disaster: Choice of Law in Federal Multidistrict Litigation, 57 Geo.Wash.L.Rev. 1145, 1164 (1989) (similar); Mike Roberts, Multi-district Litigation and the Judicial Panel, Transfer and Tag-Along Orders Prior to a Determination of Remand: Procedural and Substantive Problem or Effective Judicial Public Policy?, 23 Mem.St.U.L.Rev. 841, 866 (1993) (“It is a leap in logic to conclude that causes of action not terminated upon disposi-tive motions should be retained in the transferee court under the rubric of § 1404(a), when the statutory language of § 1407 explicitly directs remand to the transferor *1543court.”); Report of the America Bar Association Section of Antitrust Law Task Force to Review the Supreme Court’s Decision in California v. ARC American Corp., 59 Antitrust L.J. 278, 302 (1990) (“[T]he use of Section 1404(a) transfers to consolidate mul-tidistrict cases for trial is of dubious legal validity.”); Blake M. Rhodes, Comment, The Judicial Panel on Multidistrict Litigation: Time for Rethinking, 140 U.Penn.L.Rev. 711, 734 (1991) (“[A] transferee court’s use of § 1404(a) sets Congress’s carefully crafted plan for multidistriet litigation on its head.”); Stanley J. Levy, Complex Multidistrict Litigation and the Federal Courts, 40 Fordham L.Rev. 41, 64 (1971) (the language and legislative history of section 1407(a) are so clear that it “originally appeared to be a futile exercise for a 1407 transferee court to rule on a 1404 transfer motion.”); John F. Cooney, Comment, The Experience of Transferee Courts Under the Multidistrict Litigation Act, 39 U.Chi.L.Rev. 588, 606 (1972) (“[T]he apparently mandatory nature of the remand clause ... implies that transferee courts lack this jurisdiction [to grant a section 1404 motion].”); George T. Conway III, Note, The Consolidation of Multistate Litigation in State Courts, 96 Yale L.J. 1099, 1102-03 (1987) (“[Consolidation for trial almost certainly defies both the letter of section 1407 and the intent of its drafters.” (footnotes omitted)); Note, The Judicial Panel and the Conduct of Multidistriet Litigation, 87 Harv. L.Rev. 1001, 1030-31 (1974) (legislative history of section 1407 emphasizes it would be used only for pretrial proceedings).
Research discloses not a single commentator who has examined the question and found statutory support for the position taken by the federal courts. Seldom have courts and commentators diverged so widely in their treatment of a legal issue.
Self-transfer under section 1404(a), in fact, raises three tough legal questions. The first is whether a district judge to whom a case is transferred for “coordinated or consolidated pretrial proceedings” under section 1407 is authorized to pass on a section 1404(a) change of venue motion. The answer is not self-evident. A venue transfer motion is, to be sure, a pretrial motion and therefore arguably within the authority of the transferee court conducting “coordinated or consolidated pretrial proceedings.” But there must be some pretrial motions MDL courts are not authorized to rule upon because section 1407(a) does not transfer the case for the conduct of all pretrial proceedings, only those that are “coordinated or consolidated.” The statutory language seems to limit the MDL court’s authority to motions that implicate more than a single case — something that venue transfer motions, which call for an “individualized, case-by-case consideration of convenience,” do not. Van Dusen v. Barrack, 376 U.S. 612, 622, 84 S.Ct. 805, 812, 11 L.Ed.2d 945 (1964); see also Stewart Organization, Inc. v. Ricoh Corp., 487 U.S. 22, 29, 108 S.Ct. 2239, 2243-14, 101 L.Ed.2d 22 (1988) (“A motion to transfer under § 1404(a) ... calls on the district court to weigh in the balance a number of case-specific factors _”).5
The legislative history bears out this interpretation; Congress apparently understood the term “pretrial proceedings” to “generally involve deposition and discovery.” H.Rep. No. 1130, in 1968 U.S.C.C.A.N. at 1900. A venue transfer motion is not a discovery motion. In fact, a proper application of section 1404(a) often depends on information obtained through discovery, so venue transfer motions are seldom considered before discovery closes. See, e.g., In re Equity Funding Corp. of America Sec. Litig., 416 F.Supp. 161, 178-79 (C.D.Cal.1976); Stanley A. Weigel, The Judicial Panel on Multidistrict Litigation, Transferor Courts and Transferee Courts, 78 F.R.D. 575, 582 (1978); David F. Herr, Multidistrict Litigation: Handling Cases Before the Judicial Panel on Multidistrict Litigation 80 (1986); Robert J. Ward, Multidistriet Litigation Procedures in the United States, in The Trial Lawyer’s Guide, at 249, 256 (John J. Kennelly ed. 1982) (all noting that transferee courts regularly postpone decisions on section 1404(a) motions *1544until discovery is completed).6 There is, therefore, a plausible ease for holding that venue transfer motions are not among the powers of an MDL court.
And there is an excellent practical reason for so interpreting section 1407(a): If the MDL court grants a venue transfer motion, it cuts off the JPML’s ability to comply with its statutory directive that it “shah” remand the case “to the district from which it was transferred.” As one commentator noted, therefore, a change of venue motion “is of an entirely different nature than the powers” Congress intended to give MDL transferee courts. Trangsrud, 70 Cornell L.Rev. at 807.
It is true that an MDL court can dispose of the case by settlement or motion and thus prevent the JPML from remanding it.7 But that is a possibility expressly accounted for in section 1407(a), which releases the JPML from its obligation to transfer the case back to its originating district if “it shall have been previously terminated.” 28 U.S.C. § 1407(a). Had Congress also meant to release the JPML from its obligation in cases where venue is changed pursuant to section 1404(a), it could have said so. In fact, Congress said quite the opposite, at least in the legislative history of section 1407(a), where it repeatedly noted that the new statute “would not affect the place of trial in any case,” H.Rep. No. 1130, in 1968 U.S.C.C.A.N. at 1900, and that “trial in the originating district is generally preferable from the standpoint of the parties and witnesses.” Id. at 1901; see Roberts, 28 Mem.St.U.L.Rev. at 868 (“Clearly, the exact legislative history specifies that Congress never intended § 1407 by itself or ... [through] tandem use with § 1404(a) ... to alter the venue of ultimate trial.”).8
It makes perfect sense for Congress to permit the transferee court to handle most *1545pretrial legal issues — including some disposi-tive motions — and still insist that trial (if there be one) be conducted in the district where the complaint was filed. Trial is a unique part of the litigation process in that it involves fact-finding, usually by a jury. Congress may have felt that federal judges are fungible for purposes of resolving legal questions, but that jurors — who reflect the sense of the community in adjudicating the rights and liabilities of their neighbors — are not. Congress also may have been willing to deny plaintiffs control over the pretrial forum, but thought it unfair to deny them control over the place of trial because jurors in the transferee district may have “background[s] ... so different from that of jurors in [the trans-ferror district] as to deprive plaintiffs of their constitutionally guaranteed right to a trial by a jury of their peers.” In re Air Crash Disaster Near Hanover, New Hampshire, 342 F.Supp. at 910.
Even assuming MDL transferee courts have authority to pass on ordinary venue motions, there is a second major question: May a court ever grant a motion to transfer venue to itself? Again, it helps to read the applicable statute, which in plain and simple terms provides: “For the convenience of parties and witnesses, in the interest of justice, a district court may transfer any civil action to any other district or division where it might have been brought.” 28 U.S.C. § 1404(a) (emphasis added). I don’t see how this language can be read to authorize a district court to. transfer a case to itself. See Rhodes, 140 U.Penn.L.Rev. at 740 (“A transferee court using § 1404(a) is not transferring a case to another district. It is simply proclaiming trial jurisdiction over the case.” (emphasis in original)). Indeed, the drafters of section 1404(a) could not possibly have meant to authorize self-transfers because that section long predates section 1407; the possibility that a district court would be in a position to transfer a case to itself was not something anyone at the time could have anticipated.9 Thus, this is not a case where *1546the statutory language imperfectly reflects the intention of the drafters. The language of section 1404(a) precisely matches the understanding of the Congress that enacted it.
Are the federal courts nevertheless justified in tweaking section 1404(a) to make it yield up an authorization for self-transfer in the MDL context? Even under the best circumstances such judicial legerdemain would be awkward because it would require us to ignore the term “other” in section 1404(a). But these are not ideal circumstances because such manipulation creates a power that Congress considered giving federal courts but expressly rejected. See p. 1540 supra.
This, then, is not a case where Congress passed two laws at different times and forgot to harmonize them. Congress, rather, made a deliberate choice to leave trial of cases subject to the MDL process in the district where they were filed. Given section 1407(a)’s explicit command that cases be remanded for trial in the district where they were filed, and legislative history making it clear that this was a deliberate choice, I don’t see how we can possibly fudge section 1404(a) to make it authorize self-transfer.
This question was not raised in Pfizer and no other federal court of appeals has ever considered it. The issue has been noted by commentators, and they have all concluded that self-transfer is not authorized by section 1404(a). See, e.g., Rhodes, 140 U.Penn. L.Rev. at 740-41 (arguing that using section 1404(a) in this way amounts to “creating] a new ‘venue’ statute sua sponte.”).
Even if we could overcome these first two hurdles, there is a third, equally daunting, one. Section 1404(a), at least as interpreted outside the MDL context, carries a strong presumption that plaintiffs choice of forum will not be disturbed. The presumption can be overcome only by a compelling showing that the convenience of parties and witnesses will be served by the transfer. See 15 Charles A. Wright, Arthur R. Miller & Edward H. Cooper, § 3848, at 388. This interpretation of section 1404(a) is consistent with the traditional rule, which gave plaintiffs almost complete power to select the forum, see Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508, 67 S.Ct. 839, 843, 91 L.Ed. 1055 (1947) (“[T]he plaintiffs choice of forum should rarely be disturbed.”), and a judicial recognition that, by passing section 1404(a), Congress intended to disturb the plaintiffs choice of forum only for very strong reasons.10
In the MDL context, the traditional forum deference afforded plaintiffs disappears entirely. It’s as if MDL courts are applying a mutated version of section 1404(a), one where a plaintiffs right to pick its venue has devolved to the significance of a tailbone or an appendix. Thus, MDL courts seldom even consider the rights of plaintiffs to their chosen forums, much less give this factor controlling weight. See, e.g., Transgrud, 70 Cornell L.Rev. at 809 (“When confronted with section 1404(a) motions, transferee courts have denied transfers only where those *1547transfers would have put the parties in an improper venue or were requested prematurely.”). Instead, concerns for judicial economy trump all others: “Since [a section 1404(a) transfer in the MDL context] involve[s] multiple cases, the rights, interests, and convenience of the individual parties [are] swept aside in the drive toward apparent judicial economy.” Levy, 40 Fordham L.Rev. at 65; see also 15 Wright et al., § 3867, at 626 (when granting section 1404(a) transfers “notions of party and witness convenience, which typically are at the heart of transfer motions under Section 1404(a), may be subordinated to the type of judicial economy concerns that are central to Section 1407”); Richard A. Chesley & Kathleen W. Kolodgy, Mass Exposure Torts: An Efficient Solution to a Complex Problem, 54 U.Cin.L.Rev. 467, 525 (1985) (“[T]he efficiency standards of section 1407 many times overshadow the important individual concerns that the courts examine under section 1404.”).
Section 1404(a), thus, has not only been conscripted by the federal courts to serve ends Congress never had in mind for it, it has also been stripped of the prudential constraints designed to protect plaintiffs choice of forum. What this means in practice is that self-transfers are not occasional, isolated events based on an unusually strong showing of judicial economy; they are the norm. The simple reality is that once a case is sucked into the MDL vortex, it seldom comes back. See In re Korean Air Lines Disaster of Sept. 1, 1983, 829 F.2d at 1178 (D.H. Ginsburg, J., concurring) (“In practice, the vast majority of transferred cases are so resolved, and do not return to the transferor courts.”); In re New York City Municipal Secs. Litig., 572 F.2d 49, 51 (2d Cir.1978) (“[H]istory has indicated that once the limited transfer has occurred, the transferor district is not likely to see thé ease again.”).11
No case better illustrates the dangers of this practice than the one now before us. Applying normal 1404(a) standards, a venue transfer of this case from Chicago to Arizona would never have been granted; the convenience of the parties and witnesses would not have been served by such a transfer, much less clearly outweighed plaintiffs’ right to choose their forum. Of the four witnesses who testified at trial, two were from Chicago, none from Arizona.12 Plaintiffs were from Chicago, defendants from California but represented by a lawyer from Chicago. The only connection between this case and Arizona was the trial judge.
Nor was the “interest of justice” clearly served by transfer to Arizona for trial. The trial lasted only five days and turned on Illinois law. See Lexecon v. Milberg Weiss, 884 F.Supp. 1388 (D.Ariz.1995) (applying Illinois law to Lexecon’s defamation claim). Any advantage Judge Roll might have enjoyed in dealing with the facts was offset by the advantage a Chicago district judge would have had in instructing the jury as to Illinois law.13
No matter how you jiggle these factors, it’s hard to come up with a plausible argument that trial in Arizona was more appropriate than trial in Chicago. Yet, as section 1404(a) is normally interpreted, a plaintiffs choice of forum can only be overcome if the transferee district is clearly more advantageous than the transferor district. Plaintiffs selection of its own home forum, when that forum is related to the subject matter of the suit, is entitled to even greater deference because both plaintiff and the community have an interest in resolving the controversy at home. See, e.g., General Foam Plastics Corp. v. Kraemer Export Corp., 806 F.Supp. 88, 89 *1548(E.D.Ya.1992); Continental Airlines, Inc. v. American Airlines, Inc., 805 F.Supp. 1392, 1395-96 (S.D.Tex.1992).14 Instead, Lexecon was forced to trial in a forum where there was much popular feeling against Lincoln Savings, Charles Keating and those (like plaintiffs) who were associated with them.15 It was also a forum where a respected district judge felt so strongly that plaintiffs’ claim was unjustified that he found it necessary to recuse himself. See maj. op. at 1529.16
In ordering the self-transfer, the district court did not consider any of the traditional section 1404(a) factors. The court simply noted its familiarity with the case and concluded that it would be wasteful to have another judge conduct the trial. See Order, May 2, 1995. Such considerations of judicial economy—standing alone—have never before been sufficient to justify a section 1404(a) transfer. See, e.g., Warrick v. General Electric Co., 70 F.3d 736, 740 (2d Cir.1995) (per curiam) (judicial economy “is not alone sufficient” to justify a transfer); Wash. Pub. Util. Group, 843 F.2d at 326 (“[A] federal court may not order transfer under section 1404(a) solely for its convenience.”); Codex Corp., 553 F.2d at 739 (“[W]e have found no case where [the desire for consolidation] has carried the day-against factors pointing in the other direction.”); Max Planck v. General Elec. Co., 858 F.Supp. 380, 382 (S.D.N.Y.1994) (noting that court expertise with the subject matter of a case is an “irrelevant” consideration under section 1404(a)). If familiarity with the case in a five-day, four-witness, one-horse trial is sufficient to justify a section 1404(a) transfer, the case simply does not exist where judicial economy will not trump a plaintiff’s right to a trial in his home district.
The majority points to JPML Rule 14(b) as authority for Judge Roll’s action. See maj. op. at 1533 n. 7. But the rule governs only the internal procedures of the JPML, not the authority of the district court. See J.P.M.L.R.Proc. 14(b) (“In the event that the *1549transferee judge so transfers an action under 28 U.S.C. § 1404(a) or 1406, no further action of the Panel shall be necessary to authorize further proceedings including trial.”). Nor could it, since section 1407(f) only empowers the JPML “to prescribe rides for the conduct of its business.” 28 U.S.C. § 1407(f) (emphasis added).17
But even if Rule 14(b) somehow purported to do what the majority ascribes to it, we would still have to consider what weight to attribute to it. JPML rules are not subject to the rigorous promulgation process of the Rules Enabling Act: They are not voted upon by the Judicial Conference of the United States; they are not adopted by the Supreme Court; they are not put before Congress for possible modification or rejection. See 28 U.S.C. §§ 2072-74. Nor do they have the dignity of executive branch regulations promulgated pursuant to a substantive grant of rule-making authority. See Chevron U.S.A. v. NRDC, 467 U.S. 837, 843-44, 104 S.Ct. 2778, 2781-83, 81 L.Ed.2d .694 (1984). The JPML’s rules have the force of local district court rules, which are authorized by a statute almost identical to section 1407(f). See 28 U.S.C. § 2071(a) (“[A]ll courts established by Act of Congress may from time to time prescribe rules for the conduct of their business.”). As such, they are entitled to deference only to the extent they cover the JPML’s business; they cannot broaden the transferee court’s authority to act under section 1404(a). See 12 Wright et al., § 3153, at 228 (“[A] local rule is invalid if it makes ‘basic procedural innovations’ that should be left to the rulemaking power of the Supreme Court, surrounded, as that is, by statutory procedures that ensure mature consideration of informed opinion.” quoting Miner v. At-lass, 363 U.S. 641, 650, 80 S.Ct. 1300, 1305-06, 4 L.Ed.2d 1462 (1960)); see also Jack B. Weinstein, Reform of the Federal Rule-making Process, 63 A.B.A.J. 47, 47 (1977) (“There is no real opportunity even to challenge [local] rules in litigation since the judges who will decide the case are often the ones who adopted the rules.”).
The majority also takes comfort from the fact that it reaches a result that is consistent with current practice—which must be the case given how seldom cases are returned for trial in the original district once they become ensnared in the MDL web. But a practice unsupported by thoughtful analysis, one that flies in the face of three clear statutory commands, surely is entitled to little weight. Moreover, this is not a case where we can read congressional silence as signifying approval of a particular statutory interpretation, a doctrine that is “at best treacherous,” Girouard v. United States, 328 U.S. 61, 69, 66 S.Ct. 826, 829-30, 90 L.Ed. 1084 (1946), and at worst “a canard.” Johnson v. Transportation Agency, 480 U.S. 616, 672, 107 S.Ct. 1442, 1472-73, 94 L.Ed.2d 615 (1987) (Scalia, J., dissenting); see Patterson v. McLean Credit Union, 491 U.S. 164, 175 n. 1, 109 S.Ct. 2363, 2371 n. 1, 105 L.Ed.2d 132 (1989) (pointing out the “danger of placing undue reliance on the concept of congressional ‘ratification’ ”). If acquiescence by silence can ever carry the day, it can do so only in areas such as the tax law where Congress exercises vigorous oversight or amends the statute frequently. Neither is the case here. Congress has amended the MDL statute only once in almost thirty years18 and there is no indication that any of its committees exercises oversight in this area.19 To the contrary, *1550this is an area where Congress relies on the judiciary to point out problems and propose solutions, as it did when section 1407 was first passed.
The MDL statute, it will be recalled, was the brainchild of the federal judiciary: The Coordinating Committee for Multiple Litigation in the U.S. District Courts, established by the Judicial Conference of the United States, brought the problem to the attention of Congress, wrote the statute, lobbied for its adoption and explained to Congress exactly how it would work. See H.R. 1130, in 1968 U.S.C.C.A.N. at 1899. The Coordinating Committee eschewed the possibility of trial in the transferee court,20 and never mentioned self-transfer as even a remote possibility.21 Congress clearly understood the limited nature of the proposal and invited the federal judges to return if authorization for consolidated trials became necessary. See id. at 1902. The judges never bothered to return; instead, they seized the power by prescription.
Despite the complicated nature of these proceedings, the question before us is rather straight-forward: Did the district court abuse its discretion in transferring the ease to itself under section 1404(a)? It clearly did because MDL courts have no authority to pass on venue transfer motions, because section 1404(a) doesn’t authorize self-transfer and because the factors favoring transfer are far too weak to overcome plaintiffs’ right to a trial in their home district. We must therefore vacate that order and all subsequent orders entered by the district court, including, of course, the final judgment entered after trial.22 The case should then be in a posture where plaintiffs would finally be free to petition the MDL panel for transfer back to the Northern District of Illinois. By approving this transfer, we complete the judicial arrogation of power in this area and put the last coffin nail into the experiment Congress started in 1968 when it gave the federal courts only a limited MDL authority. I will not be one of the pallbearers. I dissent.

. It is for this reason that the majority's suggestion that Lexecon somehow waived its right to seek return of the case to the Northern District of Illinois is ill founded. See maj. op. at 1533-34. Under the Panel's rules and precedent, the JPML will not normally consider a transfer without a recommendation from the district judge. See, e.g., J.P.M.L.R.Proc. 14(d) ("The Panel is reluctant to order remand absent a suggestion of remand from the transferee district court.”); In re A.H. Robins Co., 453 F.Supp. 108, 110 (J.P.M.L.1978); In re Holiday Magic Securities & Antitrust Litig., 433 F.Supp. 1125, 1126 (J.P.M.L. 1977) (both noting that, absent a suggestion from the transferee court, a party seeking remand from the JPML bears a heavy burden of persuasion). Lexecon—in compliance with this authority — petitioned the district court in August 1994 to refer the case back to the JPML because all possible coordinated discovery had concluded. The district court Stayed consideration of this motion pending the end of discovery. Lexecon renewed its remand request at the close of discovery in November 1994. In December 1994, defendants moved for a section 1404(a) transfer, and in March 1995, the district court granted the transfer to itself, while simultaneously denying Lexecon’s remand request.
Lexecon surely cannot be faulted for following the JPML rules by petitioning the district court twice for a referral and awaiting its ruling. And, by the time the court denied the motion, it had transferred the case to itself, which made the case off limits for further action by the Panel. See J.P.M.L.R.Proc. 14(b). The majority’s charge that Lexecon—which went so far as to seek a writ of mandamus from our court — “failed to seek succor” for its wrongs, maj. op. at 1534, is a sucker-punch.


. See maj. op. at 1532 & n. 3 (citing In re Food Lion, Inc., Fair Labor Standards Act Litig., 73 F.3d 528, 532 n. 7 (4th Cir.1996); Washington Pub. Util. Group v. United States Dist. Ct., 843 F.2d 319, 326 (9th Cir.1987); In re Korean Air Lines Disaster of Sept. 1, 1983, 829 F.2d 1171, 1178 (D.C.Cir.1987), aff'd, 490 U.S. 122, 109 S.Ct. 1676, 104 L.Ed.2d 113 (1989); Kohr v. Allegheny Airlines, 504 F.2d 400, 402 (7th Cir.1974), cert. denied, 421 U.S. 978, 95 S.Ct. 1980, 44 L.Ed.2d 470 (1975); In re Mahurkar Double Lumen Hemodialysis Catheter Patent Litig., 750 F.Supp. 330, 332 (N.D.Ill.1990); In re Air Crash Disaster Near Chicago, 476 F.Supp. 445, 450 (J.P.M.L.1979); In re CBS Color Tube, 342 F.Supp. at 1404-05).


. See, e.g., Washington Pub. Util. Group, 843 F.2d at 326; In re Korean Air Lines Disaster of Sept. 1, 1983, 829 F.2d at 1178 n. 7; In re Fine Paper Antitrust Litigation, 685 F.2d at 820 n. 7; Eastern Air Lines, Inc. (In re Air Crash Disaster at Florida Everglades on Dec. 29, 1972), 549 F.2d at 1009 n. 4; In re Air Crash Disaster at Detroit Met. Airport on Aug. 16, 1987, 737 F.Supp. 391, 394 n. 4 (E.D.Mich.1989); In re Tax Refund Litig., 723 F.Supp. 922, 924 (E.D.N.Y.1989); In re Air Crash Disaster at Stapleton Int'l Airport, Denver, Colo., on Nov. 15, 1987, 720 F.Supp. 1455, 1458 (D.Colo.1988); In re Dow Co. “Sarabond Products” Liab. Litig., 664 F.Supp. 1403, 1403-04 *1542(D.Colo.1987); In re Air Crash Disaster at John F. Kennedy Int’l Airport on June 24, 1975, 479 F.Supp. 1118, 1122-23 (E.D.N.Y.1978); In re Air Crash Disaster Near Chicago, 476 F.Supp. at 450; In re Anthracite Coal Antitrust Litig., 436 F.Supp. 402, 403-04 (J.P.M.L.1977); In re Bristol Bay, Alaska, Salmon Fishery Antitrust Litig., 424 F.Supp. 504, 507 (J.P.M.L.1976); In re Bomb Disaster at Roseville, Cal., on April 28, 1973, 399 F.Supp. 1400, 1403 (J.P.M.L.1975); In re Caesars Palace Securities Litig., 360 F.Supp. 366, 374 (S.D.N.Y.1973); In re Aircrash Near Duarte, Cal., on June 6, 1971, 357 F.Supp. 1013, 1015 (C.D.Cal.1973); In re CBS Color Tube Patent Litig,, 342 F.Supp. at 1405 n. 2; In re Air Crash Disaster at Huntington, W. Va., on Nov. 14, 1970, 342 F.Supp. 1400, 1403 n. 4 (J.P.M.L.1972); Greyhound Computer Corp. v. I.B.M. Corp., 342 F.Supp. 1143, 1145 (D.Minn.1972); In re Viatron Computer Systems Corp. Litig., 86 F.R.D. 431, 432-33 (D.Mass.1980); In re Master Key Antitrust Litig., 70 F.R.D. 23, 28 (D.Conn.1975); In re Penn Central Commercial Paper Litig., 62 F.R.D. 341, 345 (S.D.N.Y.1974), aff'd, 515 F.2d 505 (2d Cir.1975) (all relying on Pfizer).


. In re Korean Air Lines Disaster of Sept. 1, 1983 dealt with whether the Van Dusen rule-that the state law applicable in the transferor forum at' tends the transfer-should apply to transferred federal claims. See 829 F.2d at 1174. Although Judge Douglas Ginsburg in his concurrence does mention the self-transfer practice, see id. at 1178 (D.H. Ginsburg, J„ concurring), Judge Ruth Bad-er Ginsburg writing for the court describes section 1407(a) as "a statute authorizing transfers only for pretrial purposes." Id. at 1174. The Fourth Circuit also made passing reference to this practice in a footnote, see In re Food Lion, Inc., Fair Labor Standards Act Litig., 73 F.3d at 532 n. 7, on its way to addressing the issue in that case—when parties may appeal dispositions in the transferee court. Significantly, the Fourth Circuit noted, “Although Congress has not yet seen fit to allow the Panel or the transferee court to consolidate cases for trial, this is possibly a next step.” Id. at 532. Our circuit and the Fifth have also noted the practice, but declined to address its legitimacy because the parties hadn’t raised the issue. See Washington Pub. Util. Group v. United States Dist. Ct., 843 F.2d 319 at 326 (the parties “disagree only as to whether the court properly applied [section 1404(a) ]”); Gordon v. Eastern Air Lines, Inc. (In re Air Crash Disaster at Florida Everglades on Dec. 29, 1972), 549 F.2d at 1009 n. 4 ("The parties have not raised the question whether [a court can transfer an MDL case to itself;] therefore we do not reach it.”). The Seventh Circuit has twice reported that the practice exists when recapping the factual history of cases that dealt with issues unrelated to the self-transfer question. See Eckstein v. Balcor Film Investors, 8 F.3d 1121 (7th Cir. 1993), cert. denied, 510 U.S. 1073, 114 S.Ct. 883, 127 L.Ed.2d 78 (1994); Kohr, 504 F.2d at 402.
Only the Third Circuit has seemingly blessed this practice. See In re Fine Paper Antitrust Litigation, 685 F.2d at 810. But the Third Circuit, in the single paragraph it devotes to the subject, doesn’t even mention the possible conflict with section 1407(a), effectively assuming that self-transfer in the MDL context is appropriate. See id. at 819-20. Moreover, the Third Circuit’s analysis consists primarily of a block quote from, you guessed it, Pfizer. See id. at 820 n. 7.


. As I note below, shoehoming venue transfers into the concept of "coordinated or consolidated pretrial proceedings” requires a dramatic recalibration of the section 1404(a) calculus. See pp. 1546-49 infra. That MDL courts are unable to achieve consolidation for trial without twisting the standards of section 1404(a) beyond recognition ought to be a further clue that MDL courts have no business passing on venue transfer motions.


. This was certainly the case here, as Judge Roll postponed deciding Lexecon’s first change of venue motion (its initial remand request) until the end of discovery, at which time Milberg Weiss made its motion seeking self-transfer. Once discovery is completed, however, consolidated proceedings have ceased and there is no justification for allowing the transferee court to rule on the venue transfer motion; the motion could, just as easily, be ruled on by the originating district court after the case is remanded by the JPML.
Habitual procrastination of venue transfer decisions by MDL courts is ironic considering Pfizer’ s big worry that, if the transferee court does not have authority to rule on a change of venue motion, no court would be able to do so during the course of pretrial proceedings. See Pfizer, 447 F.2d at 125 ("|T]o hold that the transferee court ... has no section 1404(a) authority would mean that all proceedings on any section 1404(a) motion would have to be suspended for the entire period of pretrial...."). This concern was especially misplaced because, so long as the case is partaking of “coordinated or consolidated pretrial proceedings” there is no need to transfer venue; indeed, any such transfer would defeat the purpose for which the case was consolidated in the first place.


. What kind of dispositive motions the MDL transferee court may rule on was once a subject of great controversy, but transferee courts, with the JPML’s approval, now largely assume unlimited authority. See Levy, 40 Fordham L.Rev. at 60-61; see also Comment, The Experience of Transferee Courts, 39 U.Chi.L.Rev. at 588-89 (“After an initial period of hesitancy, transferee courts have steadily increased their control over pretrial proceedings far beyond the role envisioned by the drafters of the statute.”). In fact, there is good reason to believe that Congress did not intend transferee courts to wield such unlimited authority. Had Congress wanted to authorize consolidated summary judgment procedures, it would have authorized the JPML to consolidate cases that presented common legal questions. Instead, Congress authorized consolidation only of cases that present "common questions of fact.” Naturally, the JPML quickly ignored this limitation as well, and now routinely transfers cases where only common questions of law are at issue. See, e.g., Levy, 40 Fordham L.Rev. at 48.
Whatever the scope of the MDL court’s power to issue dispositive pretrial orders, the duration of that power cannot extend beyond the time when “coordinated or consolidated pretrial proceedings” come to an end. At that point, there’s no further justification for keeping the case in the MDL process and hence no authority for the MDL transferee court to enter further orders.


.The majority takes comfort from passages of legislative history that in fact support my view. See maj. op. at 1532-33. The first passage quoted by the majority clearly says that venue transfer under section 1407(a) is for the “limited purpose of conducting coordinated pretrial proceedings” and that ”[i]t would not affect the place of trial in any case." H.Rep. No. 1130, in 1968 U.S.C.C.A.N. at 1900. Presumably, the majority relies on the portion of the quote which states that section 1407(a) would not "exclude the possibility of transfer under other Federal statutes.” Id. I don’t see how this helps the majority a bit. The passage merely affirms that, *1545while the MDL statute would provide a special mechanism for transferring cases for pretrial purposes, all other venue transfer provisions remain in effect once the MDL procedure ends and the case is remanded. It surely couldn't have meant that transferee courts have the power to keep cases for trial when the rest of the quote says just the contrary.
The majority’s second block quote is no more helpful. Presumably, again, the majority intends to emphasize the portion of the quote which allows, "Of course, 28 U.S.C. § 1404, providing for changes of venue generally, is available in those instances where transfer of a case for all purposes is desirable." Id. at 1902. But the majority omits, by way of an ellipsis, the two sentences preceding this quote, which help put it in perspective:
Additionally, trial in the originating district is generally preferable from the standpoint of the parties and witnesses, and from the standpoint of the courts it may be impracticable to have all cases in mass litigation tried in one district. Additionally, the committee recognizes that in most cases there will be a need for local discovery proceedings to supplement coordinated discovery proceedings, and that consequently remand to the originating district for this purpose will be desirable.
Id. Nor does the majority quote the sentence that immediately succeeds its quote: "If proposed section 1407 should be enacted and future experience justifies extending it to include consolidation and coordination for trial purposes as well, only minor amendments to the present language of the bill will be necessaiy.” Id. Sandwiched between these provisions, which make it clear that Congress was not intending to authorize MDL transferee courts to keep the cases sent to them for coordinated discovery, the sentence referring to section 1404 could only have been intended as another acknowledgment that the new MDL statute would not preclude normal venue transfers by the court where the case was originally filed.
In any event, vague allusions in the committee reports cannot override the clear statutory language of section 1407, which effectively forecloses venue transfers during the pendency of MDL procedures. This is precisely what one commentator who analyzed section 1407 before its enactment concluded: "[Cjlearly the [Coordinating Cjommittee’s language [which was adopted into the House and Senate reports] is too ambiguous to provide any substantial justification for a court's reading section 1407 in a way opposed to its literal prohibition of transfers.” Comment, Consolidation of Pretrial Proceedings Under Proposed Section 1407 of the Judicial Code: Unanswered Questions of Transfer and Review, 33 U.Chi.L.Rev. 558, 562 (1966). This commentator seems to have underestimated the creativity of federal judges.


. Defendants make a Rube Goldberg argument that Lexecon’s case was, in fact, transferred to another district: Although transferred temporarily for pretrial purposes, the case was still techni*1546cally pending in the Northern District of Illinois when the section 1404(a) transfer moved it to the District of Arizona, an "other district ... where it might have been brought.” See Br. of Milberg Defendants and of Cross-Appellant Milberg Weiss, at 25. Defendants seem to think that section 1404(a) merely requires that a case be transferred from one court to another.
This argument makes no linguistic sense because section 1404(a) provides that “a district court may transfer any civil action to any other district_" 28 U.S.C. § 1404(a) (emphasis added). The phrase "any other district,” which specifies the receiving court, stands in contrast to the earlier phrase "a district court,” which refers to the court making the transfer. Or, to put it differently, the term "other district” must relate back to the term "district" within the same sentence. Thus, the court making the transfer cannot, under the terms of section 1404(a), be the same as the court receiving the transfer.


. The Supreme Court in Norwood v. Kirkpatrick, 349 U.S. 29, 75 S.Ct. 544, 99 L.Ed. 789 (1955), upheld a section 1404(a) transfer away from a plaintiffs home forum, which would have been impermissible under the traditional forum non conveniens doctrine. The Court reasoned that section 1404(a) was intended to broaden the power of courts to order venue transfers. "[N]evertheless it has been consistently held since that decision that plaintiffs choice of a forum will not be disturbed unless the balance of convenience weighs heavily in favor of defendant." Franklin v. Blaylock, 218 F.Supp. 261, 262 (S.D.N.Y.1963), aff'd sub nom. Blaylock v. McLean, 319 F.2d 533 (2d Cir.1963) (citations omitted); see also Stephen C. Yeazell et al., Civil Procedure 193 (3d ed. 1992).


. I’ve found no case where an MDL court has been reversed for transferring a case to itself for trial.


.Of the 42 witnesses whose depositions had been noticed or taken at the time the request for remand was filed by Lexecon, only one was from Arizona. See Plaintiffs’ Motion to Remand at 9. A very fine witness, to be sure, but still only one.


.This was not even a situation where the parties and witnesses were already going to trial on related claims so it would have been convenient to try this case at the same time. Cf. In re Fine Paper, 685 F.2d at 820 ("[P]laintiffs’ convenience was outweighed by the comparative economy of trying one case in the Eastern District rather than several actions in the [plaintiffs’] home districts.”). All other cases involving Lincoln Savings had long since been resolved.


. The rationale behind this rule is brought home by considering whether a Chicago or Arizona jury would better appreciate the following attempt by Lexecon's counsel to evoke sympathy for his client during summation:
And as a kid, I used to go into Chicago and see these great skyscrapers, and through them you would see Lake Michigan glimmering in the distance. And about this time of the year, the pavement would shimmer with heat. About right now in Chicago, people in Lexecon are getting out of work and they are going to their cars and going to the subway, and they are thinking maybe about what is happening out here, and wondering: Will Lexecon- continue to be the kind of fine organization that Dan Fischel built it to be? Will they have a future?
RT at 234-35 (July 31, 1995).


. Not surprisingly; defense counsel peppered his arguments with references to Charles Keat-ing’s misdeeds and defendants' attempts to recover money for the victims, whom counsel described as “those retired people, the 23,000 people who got robbed, raped and peltered [sic] by Charles Keating." RT at 187 (July 31, 1991). Defense counsel also made much of the fact that, by settling the Lincoln Savings case, Lexecon avoided the verdict of an Arizona jury, and then ran off to Chicago and. filed suit. See id. at 215 ("Now, as I said [before], if Lexecon wanted vindication, it could have taken its case to the jury. It did not. It paid $700,000. That is fine. But then it shouldn’t have gone back to Chicago and thrown that $15 million brick at [defendants by filing suit]. It shouldn't have done that.”).


.As the majority notes. Judge Bilby went so far as to amend the record in the earlier proceeding by entering an order explicating his view of the settlement and deriding Lexecon for having brought this lawsuit. Judge Bilby no doubt was sincere in his views but his order amounted to little more than testimony about his perception of the settlement. As this statement was not subject to the normal safeguards applicable to witnesses-such as cross-examination and impeachment—I find it troubling that the majority relies on it in characterizing Lexecon’s case. See maj. op. at 1529-30.
Although Judge Roll had nothing to do with this order, he may have been influenced by his colleague's strong feelings, and thus “we [might] consider prior judicial experience in such a situation more a negative than an affirmative reason for transfer." Codex Corp. v. Milgo Electronic Corp., 553 F.2d 735, 739 (1st Cir.), cert. denied, 434 U.S. 860, 98 S.Ct. 185, 54 L.Ed.2d 133 (1977). Moreover, defense counsel repeatedly referred to the sentence from Judge Bilby’s order characterizing Lexecon's complaint as “a false description of the conditions under which [it] was dismissed from [the Lincoln Savings ] case.” Defense counsel made sure the jury understood just who Judge Bilby was: “Judge Bilby learned of this lawsuit and Judge Bilby entered an order. The judge sitting across the street, the former *1549Chief Judge of this district.” RT at 193 (July 31, 1995).


.The JPML itself takes the position that it has no authority to tell MDL transferee courts what actions to take in the cases entrusted to them, including whether to grant section 1404(a) venue transfers. See, e.g., In re Air Crash Disaster Near Chicago, 476 F.Supp. at 450 (‘‘[T]he Panel has neither the authority nor the desire to control decisions of the transferee judge made in the actual conduct of coordinated or consolidated pretrial proceedings!) including section 1404(a) determinations]."); In re Westinghouse Electric Corp. Uranium Contract Litig., 436 F.Supp. 990, 996 (J.P.M.L.1977) ("The Panel has neither the power nor the inclination to dictate in any way the manner in which judges process actions pending before them.”).


. In 1976, Congress added section 1407(h) to provide for consolidation of cases filed under a newly added section 4C of the Clayton Act. See Pub.L. No. 94-435, tit. III, § 303, 1976 U.S.C.C.A.N. (90 Stat.) 1383, 1396.


. Congressional silence in the face of the self-transfer practice is especially problematic considering how inconspicuous the practice is. *1550First, there are no accurate statistics on how many cases are subjected to self-transfer; neither the JPML nor the Administrative Office of the United States Courts nor the Federal Judicial Center keeps track. All we know is that lots of cases are subjected to the MDL process and very few ever get remanded. Second, the MDL statute continues to be portrayed as a mechanism affecting only pretrial, not trial, making "MDL appear to do less than it does.” Judith Resnik, From "Cases" to "Litigation", 54 Law & Con-temp. Probs. 5, 47 (Summer 1991).


.The Committee stated that "[t]he major innovation proposed is transfer solely for pre-trial purposes,” which would achieve efficiency "without losing the benefits of local trials.” Report of the Co-Ordinating Committee on Multiple Litigation Recommending New Section 1407, Title 28 (Mar. 2, 1965), reprinted in In re Plumbing Fixture Cases, 298 F.Supp. 484, 498, 499 (J.P.M.L.1968). As a result of the increased efficiency during pretrial, the Committee claimed that section 1407 would actually "maximize the litigant's traditional privileges of selecting where, when and how to enforce his substantive rights or assert his defenses.” Id. (emphasis added).


. The Coordinating Committee explained that section 1407 "would not affect the place of trial in any case or exclude transfer under other statutes (e.g., Title 28, U.S.C. §§ 1404(a) and 1406(a)) prior to or at the conclusion of pre-trial proceedings." Report of the Co-Ordinating Committee on Multiple Litigation Recommending New Section 1407, Title 28 (Mar. 2, 1965), 298 F.Supp. at 499. By using the phrase "prior to or at the conclusion of pre-trial proceedings,” the Committee clearly indicated that a venue transfer would only be available before or after, but not while, the case was in the MDL court. See Comment, Consolidation of Pretrial Proceedings, 33 U.Chi.L.Rev. at 562.


. In point of fact, at the time Lexecon made its first request for remand on August 5, 1994, all coordinated and/or consolidated pretrial proceedings—to the extent there ever were any—had come to an end. All orders entered by the district court after that date were beyond its authority a? they did not relate to the limited purpose for which the case was transferred under section 1407(a). See note 7 supra. These orders, partic.ularly the summary judgment granted on April 24, 1995, should be vacated.